             Case 2:20-cv-00309-JLR-MLP Document 31 Filed 11/17/20 Page 1 of 4




 1                                                                            Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   LIBERTY MUTUAL INSURANCE                               NO. 2:20-cv-00309-JLR-MLP
17   COMPANY; and LIBERTY INSURANCE
18   CORPORATION,                                           STIPULATION AND ORDER TO STAY
19                                                          PROCEEDINGS
20                      Plaintiffs,
21
22           v.
23
24   CAROLYN AND BENJAMIN LANGE, and
25   their marital community; C.L., an individual,
26
27                      Defendants.
28
29
30           Defendants Carolyn and Benjamin Lange (“the Langes”) and Plaintiffs Liberty Mutual
31
32    Insurance Company and Liberty Insurance Corporation (“Liberty Mutual”), through their
33
34    respective counsel, stipulate and agree as follows:
35
36                                             STIPULATION
37
38       1. This is an insurance coverage dispute related to defense and indemnity coverage for a
39
40           lawsuit filed against the Langes in Whatcom County Superior Court, C.L. v. Carolyn
41
42           Lange and Benjamin Lange, Cause No. 17–2–02207–37 (“the underlying action”).
43
44
45


     STIPULATION AND PROPOSED ORDER                                 G O R DO N     600 University Street
     TO STAY PROCEEDINGS - 1                                          T IL DE N    Suite 2915
     No. 2:20-cv-00309-RSM                                           THOMAS        Seattle, WA 98101-4172
                                                                    C O R DE L L   206.467.6477
           Case 2:20-cv-00309-JLR-MLP Document 31 Filed 11/17/20 Page 2 of 4




 1      2. Liberty Mutual and the Langes agree that there are factual issues in the underlying case
 2
 3          that have not yet been resolved.
 4
 5      3. The Langes believe that unless this action is stayed pending the trial of the underlying
 6
 7          action, there will be a potential risk of inconsistent results, and they will face the expense
 8
 9          and inconvenience of litigating the coverage action and the underlying action at the same
10
11          time.
12
13      4. The Langes have requested that Liberty Mutual stipulate to a stay of this action, pending
14
15          the outcome of the underlying litigation. Liberty Mutual has agreed to the Langes’
16
17          request, and is doing so without waiver of or prejudice to any position it may take in this
18
19          or in any other declaratory judgment action.
20
21      5. In light of the foregoing, IT IS HEREBY STIPULATED AND AGREED, by and
22
23          between counsel for the Langes and Liberty Mutual, that:
24
25                  •   This action, including all deadlines and dates, should be stayed until the
26
27                      underlying action is concluded.
28
29                  •   Either party may move the Court to terminate the stay upon 30 days’ written
30
31                      notice to the other party.
32
33                  •   The parties will submit a joint status report by May 15, 2021.
34
35             The parties respectfully request that the Court enter the subjoined order containing the
36
37          terms of the stay.
38
39
40
41
42
43
44
45


     STIPULATION AND PROPOSED ORDER                                 G O R DO N     600 University Street
     TO STAY PROCEEDINGS - 2                                          T IL DE N    Suite 2915
     No. 2:20-cv-00309-RSM                                           THOMAS        Seattle, WA 98101-4172
                                                                    C O R DE L L   206.467.6477
           Case 2:20-cv-00309-JLR-MLP Document 31 Filed 11/17/20 Page 3 of 4




 1          STIPULATION DATED this 17th day of November, 2020.
 2
 3                                     GORDON TILDEN THOMAS & CORDELL LLP
 4                                     Attorneys for Defendants Carolyn and Benjamin Lange
 5
 6                                     By     s/ Guinevere Becker Bogusz
 7                                          Susannah C. Carr, WSBA #38475
 8                                          Jeffrey M. Thomas, WSBA #21175
 9                                          Greg D. Pendleton, WSBA #38361
10                                          Guinevere Becker Bogusz, WSBA #52937
11                                          600 University Street, Suite 2915
12                                          Seattle, Washington 98101-4172
13                                          206.467.6477
14                                          scarr@gordontilden.com
15                                          jthomas@gordontilden.com
16                                          gpendleton@gordontilden.com
17                                          gbogusz@gordontilden.com
18
19                                     WILSON SMITH COCHRAN DICKERSON
20                                     Attorneys for Plaintiffs Liberty Mutual Insurance
21                                     Company; Liberty Insurance Corporation
22
23                                     By     s/ John M. Silk
24                                          John M. Silk, WSBA #15035
25                                          901 Fifth Avenue, Suite 1700
26                                          Seattle, WA 98164-2050
27                                          silk@wscd.com
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATION AND PROPOSED ORDER                        G O R DO N     600 University Street
     TO STAY PROCEEDINGS - 3                                 T IL DE N    Suite 2915
     No. 2:20-cv-00309-RSM                                  THOMAS        Seattle, WA 98101-4172
                                                           C O R DE L L   206.467.6477
           Case 2:20-cv-00309-JLR-MLP Document 31 Filed 11/17/20 Page 4 of 4




 1                                              ORDER
 2
 3          Based on the foregoing stipulation, IT IS SO ORDERED that this case is STAYED until
 4
 5   the underlying action, C.L. v. Carolyn Lange and Benjamin Lange, Cause No. 17-2-02207-37, is
 6
 7   concluded. Either party may move the Court to terminate the stay upon 30 days’ written notice
 8
 9   to the other party. The parties are DIRECTED to file a Joint Status Report by May 15, 2021.
10
11          IT IS SO ORDERED this 17th day of November, 2020.
12
13
14


                                                        A
15
16
17
18
                                                        The Honorable James L. Robart
19
                                                        United States District Judge
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATION AND PROPOSED ORDER                             G O R DO N     600 University Street
     TO STAY PROCEEDINGS - 4                                      T IL DE N    Suite 2915
     No. 2:20-cv-00309-RSM                                       THOMAS        Seattle, WA 98101-4172
                                                                C O R DE L L   206.467.6477
